DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/21 has been entered.

Election/Restrictions
Claims 1 and 20 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 11/07/19, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/07/19 is withdrawn.  Claims 4 and 21-24, directed to nonelected species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-3, 11, 14, 17 and 19-25 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Regarding claim 1, LAMM (DE 102014211472), YAMAZAKI (US 6,336,445) and BOECKING (WO 2009/080425) are considered to be the closest prior art of record.
LAMM discloses a high pressure fuel pump for delivering fuel, which is suctioned into a pressurizing chamber (15) from a low pressure fuel pump (0005 line 5) through a suction passage (18,20,21 taken together), to a supply destination after pressurizing the fuel in the pressurizing chamber with a plunger (9), the high pressure fuel pump comprising:
a pump body (3) that slidably supports the plunger (9) and forms the suction passage (18,20,21 taken together), the pressurizing chamber (9); 
a control valve (16) that is configured to open and close a connection (23); and 
the pressurizing chamber (15) is one of a primary pressurizing chamber (one 15) and a secondary pressurizing chamber (other 15), which are formed at the pump body; 
the plunger (9) is one of a primary plunger (one 9) and a secondary plunger (other 9) respectively provided to the primary pressurizing chamber and the secondary pressurizing chamber, while a period of the delivery stroke of the primary pressurizing chamber and a period of the delivery stroke of the secondary pressurizing chamber are deviated from each other (evident from shape of cam 5, Fig. 1); 
the pump body forms:
a cam receiving chamber (4) that receives a drive cam (5), which is configured to drive the primary plunger and the secondary plunger through a primary tappet (one 7) and a secondary tappet (other 7) respectively; and 
a primary internal pressure variable chamber (one 19) and a secondary internal pressure variable chamber (other 19), wherein an internal pressure of the primary internal pressure variable chamber and an internal pressure of the secondary internal pressure variable chamber change in response to reciprocation of the primary tappet and reciprocation of the secondary tappet, respectively, when the primary tappet and the secondary tappet are driven by the drive cam (0020 lines 4-6); and 

a common passage portion (21) that extends from the cam receiving chamber to a predetermined location in the pump body (Fig. 1); 
a primary branch passage portion (one 18 and 20) that is branched from the common passage portion and supplies the fuel from the common passage portion to the primary pressurizing chamber, wherein the primary branch passage portion includes an upstream part (18), which communicates between the common passage portion and the primary internal pressure variable chamber (Fig. 1), and a downstream part (20), which communicates between the primary internal pressure variable chamber and the primary pressurizing chamber (Fig. 1); and 
a secondary branch passage portion (other 18 and 20) that is branched from the common passage portion and supplies the fuel from the common passage portion to the secondary pressurizing chamber, wherein the secondary branch passage portion includes an upstream part (18), which communicates between the common passage portion and the secondary internal pressure variable chamber, and a downstream part (20), which communicates between the secondary internal pressure variable chamber and the secondary pressurizing chamber.
YAMAZAKI teaches a release passage (Fig. A below) and a drain passage (Fig. A), wherein the pressurizing chamber is communicated with the suction passage and the release passage through a connection (at 111), and the release passage and the drain passage are connected in this order to form an open passage (108), which always communicates between the connection (at 111) and an outside of the pump body (e.g. 105), along an entire extent of the release passage and the drain passage while the drain passage opens to the outside of the pump body (there are no check valves between 111 and 105);
a controller (implied, col. 1 line 64 to col. 2 line 5; i.a. col. 2 lines 54-58) that is configured to control an operation of a control valve (i.a. col. 1 line 64 to col. 2 line 5, col. 2 lines 54-58), wherein: 
the controller is configured to place the control valve in an opening state where the control valve opens the connection to supply the fuel from the suction passage to the pressurizing chamber through the connection in a suction stroke, during which the plunger is driven toward a suction side for suctioning the fuel into the pressurizing chamber (i.a. col. 1 line 47-52, col. 1 line 64 to col. 2 line 5, col. 2 lines 54-58); 

the controller is configured to maintain the control valve in the opening state (valve closure start time is adjusted in ejection stroke, col. 1 line 62 to col. 2 line 5) to relieve the fuel, which is pressurized by the plunger, from the pressurizing chamber to a fuel tank through the connection, the release passage and the drain passage during the delivery stroke until the closing timing reaches after a start of the delivery stroke.
BOECKING teaches a suction passage includes an inlet passage portion (12) that communicates between the low pressure fuel pump (0018 line 5) and the cam receiving chamber (of camshaft 5) to supply the fuel discharged from the low pressure fuel pump to the cam receiving chamber.
The above underlined limitation is considered as functional language. YAMAZAKI discloses all the structural components of the high pressure fuel pump, which are read on those of the instant invention. Therefore, the high pressure fuel pump of YAMAZAKI is capable of performing the same desired functions as the instant invention having been claimed.
While the prior art teaches each claimed limitation individually, no reason or motivation for combining the features in the manner claimed is found short of hindsight based solely on Applicant’s disclosure. It would not be obvious to add the release and drain passage disclosed by YAMAZAKI to the pump taught by LAMM because LAMM teaches a specific suction passage configuration adapted to aid filling of the pressurizing chambers (0020 lines 4-6) and YAMAZAKI fails to disclose an advantage to the release and drain passage as disclosed (Fig. 9 is only discussed as background).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (RELEASE PASSAGE)][AltContent: textbox (DRAIN PASSAGE)][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    942
    900
    media_image1.png
    Greyscale

Figure A Annotations of YAMAZAKI Fig. 9.
Regarding claim 20, YAMAZAKI (US 6,336,445) and LAMM (DE 102014211472) are considered the closest prior art of record.
YAMAZAKI discloses a high pressure fuel pump (101, Fig. 9) for delivering fuel, which is suctioned into a pressurizing chamber (104) from a low pressure fuel pump (106) through a suction passage (107), to a supply destination (e.g. 109) after pressurizing the fuel in the pressurizing chamber with a plunger (103), the high pressure fuel pump comprising: 
a pump body (101, release passage, drain passage and suction passage are all connected and form the pump body) that slidably supports the plunger (103) and forms the suction passage (107), the 
a control valve (111) that is configured to open and close the connection (col. 1 lines 44-46); and 
a controller (implied, col. 1 line 64 to col. 2 line 5; i.a. col. 2 lines 54-58) that is configured to control an operation of the control valve (i.a. col. 1 line 64 to col. 2 line 5, col. 2 lines 54-58), wherein: 
the controller is configured to place the control valve in an opening state where the control valve opens the connection to supply the fuel from the suction passage to the pressurizing chamber through the connection in a suction stroke, during which the plunger is driven toward a suction side for suctioning the fuel into the pressurizing chamber (i.a. col. 1 line 47-52, col. 1 line 64 to col. 2 line 5, col. 2 lines 54-58); 
the controller is configured to place the control valve in a closing state where the control valve closes the connection at a closing timing in a delivery stroke, during which the plunger is driven toward a delivery side for delivering the fuel out of the pressurizing chamber upon pressurization of the fuel after the suction stroke (i.a. col. 1 lines 52-60, col. 1 line 64 to col. 2 line 5, col. 2 lines 54-58); 
the controller is configured to maintain the control valve in the opening state (valve closure start time is adjusted in ejection stroke, col. 1 line 62 to col. 2 line 5) to relieve the fuel, which is pressurized by the plunger, from the pressurizing chamber to the release passage through the connection during the delivery stroke until the closing timing reaches after a start of the delivery stroke. 
LAMM teaches a cam receiving chamber (4);
a primary pressurizing chamber (one 15) and a secondary pressurizing chamber (other 15), which are formed at a pump body (3); 
a primary plunger (one 9) and a secondary plunger (other 9) respectively provided to the primary pressurizing chamber and the secondary pressurizing chamber (Fig. 1), while a period of the delivery stroke of the primary pressurizing chamber and a period of the delivery stroke of the secondary pressurizing chamber are deviated from each other (evident from shape of cam 5, Fig. 1); and
the cam receiving chamber receives a drive cam (5) that is configured to drive the primary plunger and the secondary plunger.
The prior art fails to teach or render obvious the claim limitation “the release passage communicates between the primary pressurizing chamber and the secondary pressurizing chamber; and .
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK L GREENE whose telephone number is (571)270-7555.  The examiner can normally be reached on M-F 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on (571) 270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK L. GREENE/Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747